Case 1:19-cv-00651-JJM-PAS Document 1-15 Filed 12/12/19 Page 1 of 2 PagelD #: 108

Exhibit 15
Case 1:19-cv-00651-JJM-PAS Document 1-15 Filed 12/12/19 Page 2 of 2 PagelD #: 109

 

 

pee
City of Pawtucket, Pawtucket, RI 02860 Invoice Date: 08/16/2019 Customer Number: 1203
Description Quantity Price UOM OriginalInvoice Adjusted Paid Amount Due
100 ALARM BOX FEES 1 $400.00 EACH $400.00 $0.00 $0.00 $400.00

 

Remit With Check or Money Order Only To:

City of Pawtucket

Attn: Pawtucket Fire Dept
155 Roosevelt Ave
Pawtucket R! 02860

Tel: 401-616-1403

*DO NOT PAY WITH ONLINE BANKING*
BOX # 440 LOCATION 110 Tweed Street

 

 

 

 

This account is due and payable to: City of Pawtucket upon receipt. . .
Any remaining unpaid balance will be turned over to collections after 90 days. Invoice Total: $400.00

 

 

 

 

 

PLEASE RETURN BOTTOM PORTION WITH PAYMENT

 

 

 

 

 

 

 

 

 

 

 

 

City of Pawtucket
155R ItA Invoice Date Invoice No.
oosevelt Ave
Pawtucket, RI 02860-2129 08/16/2019 7158
Customer Number
1203
Total Due
$400.00
Amount Paid
Due Upon Receipt
1203
Polytechnic Inc
110 Tweed Street

Pawtucket, RI 02861
000001820°0L0000715890000040000e
